Exhibit 10.1

EXECUTION COPY
AMENDMENT NO. 3
Dated as of February 25, 2015
to
CREDIT AGREEMENT
Dated as of July 27, 2011
THIS AMENDMENT NO. 3 (this “Amendment”) is made as of February 25, 2015 by and
among Chico’s FAS, Inc., a Florida corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of July 27, 2011 by and among the Borrower, the Lenders and
the Administrative Agent (as amended by Amendment No. 1 thereto, dated as of
September 14, 2011, Amendment No. 2 thereto, dated as of July 29, 2014, and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:
(a)    The definition of “Aggregate Commitment” appearing in Section 1.01 of the
Credit Agreement is amended to restate the last sentence thereof in its entirety
as follows:
As of the Amendment No. 3 Effective Date, the Aggregate Commitment is
$125,000,000.
(b)    Section 1.01 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:
“Amendment No. 3 Effective Date” means February 25, 2015.




--------------------------------------------------------------------------------



(c)    Section 2.17 of the Credit Agreement is further amended to insert the
following as a new section (i) thereof:
(i) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment No. 3 Effective Date, the Loan Parties
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(d)    Section 2.20 of the Credit Agreement is restated in its entirety as
follows:
SECTION 2.20. [Intentionally Omitted].
(e)    Section 6.02 of the Credit Agreement is amended to (x) delete the “and”
at the end of clause (h) thereof, (y) replace the period at the end of clause
(i) thereof with a semicolon and insert “and” thereafter and (z) insert a new
clause (j) therein as follows:
(j) Liens on shares of the Borrower’s common capital stock that have been
repurchased by the Borrower and held in treasury, to the extent such common
capital stock constitutes “margin stock” within the meaning of Regulation U.
(f)    Section 6.03(a) of the Credit Agreement is amended to (x) delete the
“and” at the end of clause (vi) thereof, (y) replace the period at the end of
clause (vii) thereof with a semicolon and insert “and” thereafter and (z) insert
a new clause (viii) therein as follows:
(viii) the Borrower may make sales, transfers or dispositions of shares of the
Borrower’s common capital stock that have been repurchased by the Borrower and
held in treasury, to the extent such common capital stock constitutes “margin
stock” within the meaning of Regulation U.
(g)    Section 6.07 of the Credit Agreement is amended to delete each reference
to “2.75 to 1.00” appearing therein and to replace each such reference with
“3.00 to 1.00”.
(h)    Section 6.11(a) of the Credit Agreement is amended to delete the
reference to “3.25 to 1.00” appearing therein and to replace such reference with
“3.50 to 1.00”.
(i)    Schedule 2.01 to the Credit Agreement is restated in its entirety as set
forth on Annex A hereto.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent:
(a)    The Administrative Agent shall have received (i) counterparts of this
Amendment duly executed by the Borrower, the Required Lenders and each Lender
that is increasing its Commitment under the Credit Agreement pursuant to this
Amendment (each such Lender, an “Increasing Lender”) and the Administrative
Agent and (ii) counterparts of the Consent and Reaffirmation attached as Exhibit
A hereto duly executed by the Subsidiary Guarantors.
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request.



2

--------------------------------------------------------------------------------



(c)    The Administrative Agent shall have received, for the account of each
Increasing Lender that delivers its executed signature page to this Amendment by
no later than the date and time specified by the Administrative Agent, an
upfront fee in an amount equal to the amount previously disclosed to the
Increasing Lenders.
(d)    The Administrative Agent shall have received payment and/or reimbursement
of the Administrative Agent’s and its affiliates’ fees and expenses (including,
to the extent invoiced, fees and expenses of counsel for the Administrative
Agent) in connection with the Loan Documents.
(e)    The Administrative Agent shall have administered such reallocations of
each Lender’s Applicable Percentage of the Revolving Credit Exposure under the
Credit Agreement as are necessary in order that the Revolving Credit Exposure
with respect to such Lender reflects such Lender’s Applicable Percentage of the
Revolving Credit Exposure under the Credit Agreement as amended hereby. The
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Loans and the reallocation described in this clause (f), in
each case on the terms and in the manner set forth in Section 2.16 of the Credit
Agreement.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the representations and warranties of the Borrower set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.



3

--------------------------------------------------------------------------------



6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Amendment.
[Signature Pages Follow]





4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


CHICO’S FAS, INC.,
as the Borrower




By /s/ Todd E. Vogensen                                              
Name: Todd E. Vogensen
Title: Sr. Vice President – Chief Financial Officer







Signature Page to Amendment No. 3 to
Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent




By /s/ Antie B. Focke                                             
Name: Antie B. Focke
Title: Vice President





Signature Page to Amendment No. 3 to
Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By /s/ Richard Lavina                                   
Name: Richard Lavina
Title: EVP – Managing Director
Florida



Signature Page to Amendment No. 3 to
Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender




By /s/ Jean N. Bell                                                  
Name: Jean N. Bell
Title: Senior Vice President

Signature Page to Amendment No. 3 to
Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By /s/ Kay Reedy                                   
Name: Kay Reedy
Title: Managing Director





Signature Page to Amendment No. 3 to
Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.

--------------------------------------------------------------------------------



ANNEX A


SCHEDULE 2.01

COMMITMENTS
LENDER
COMMITMENT
 
 
JPMORGAN CHASE BANK, N.A.


$43,333,333.34


 
 
BANK OF AMERICA, N.A.


$28,333,333.33


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


$28,333,333.33


 
 
HSBC BANK USA, NATIONAL ASSOCIATION


$25,000,000.00


 
 
AGGREGATE COMMITMENT


$125,000,000


 
 









--------------------------------------------------------------------------------



EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Chico’s FAS, Inc., a Florida corporation (the “Borrower”) the Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), which Amendment No. 3 is dated as of February 25, 2015 and is by and
among the Borrower, the financial institutions listed on the signature pages
thereof and the Administrative Agent (the “Amendment”). Capitalized terms used
in this Consent and Reaffirmation and not defined herein shall have the meanings
given to them in the Credit Agreement. Without in any way establishing a course
of dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guaranty and any other Loan Document executed by it and acknowledges
and agrees that the Subsidiary Guaranty and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above‑referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.


Dated February 25, 2015
[Signature Page Follows]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Consent and
Reaffirmation to be duly executed by their respective authorized officers as of
the day and year first above written.




CHICO’S RETAIL SERVICES, INC.
CHICO’S DISTRIBUTION SERVICES, LLC
 
 
 
 
By /s/ Jennifer L. Adkins                           
By /s/ Jennifer L. Adkins                           
Name: Jennifer L. Adkins
Name: Jennifer L. Adkins
Title: Vice President - Treasurer
Title: Vice President - Treasurer
 
 
 
 
SOMA INTIMATES, LLC
WHITE HOUSE | BLACK MARKET, INC.
 
 
 
 
By /s/ Jennifer L. Adkins                           
By /s/ Jennifer L. Adkins                           
Name: Jennifer L. Adkins
Name: Jennifer L. Adkins
Title: Vice President - Treasurer
Title: Vice President - Treasurer
 
 
 
 
CHICO’S BRANDS INVESTMENTS, INC.
BOSTON PROPER, INC.
 
 
 
 
By /s/ Jennifer L. Adkins                           
By /s/ Jennifer L. Adkins                           
Name: Jennifer L. Adkins
Name: Jennifer L. Adkins
Title: Vice President - Treasurer
Title: Vice President - Treasurer












Signature Page to Consent and Reaffirmation
to Amendment No. 3 to Credit Agreement dated as of July 27, 2011
Chico’s FAS, Inc.